Title: Agreement with Youen Carden, 29 November 1809
From: Jefferson, Thomas
To: Carden, Youen


          
            On settlement with Huein Carden there was due to him on the 15th day of this month 40. Dollars for his year’s service as per agreement, to which I now add ten Dollars as a gratuity, making it up fifty dollars for that year, now due to him. I further agree that his wages for the second year shall be fifty dollars which I do voluntarily in consideration of the satisfaction he has given me by his services as miller at my toll mill at Shadwell. witness my hand this 29th day of November 1809.
            
              Th: Jefferson
            
          
          
            1809. Dec. 2. paid him 25.D.
          
        